Citation Nr: 1428497	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  13-25 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for acquired psychiatric disorder, to include personality disorder.


REPRESENTATION

Veteran represented by:  North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. H. Kim, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1997 to October 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for personality disorder.  In January 2012, the Veteran filed a notice of disagreement (NOD) contesting the RO's denial.  In July 2013, the RO issued the Veteran a Statement of the Case (SOC).  Thereafter, in July 2011, the Veteran perfected his appeal with a timely substantive appeal and declined a Board hearing.

Additionally, while the Board recognizes that the Veteran has currently claimed entitlement to service connection for a mental health condition to include personality disorder, the Board notes the holding in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Here, the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  In light of the Court's decision in Clemons, the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include personality disorder.

The Board notes that, in addition to the paper claims file, there are two paperless electronic claims files, Virtual VA and Veterans Benefits Management System (VBMS), associated with the Veteran's claims.  Virtual VA contains VA Medical Center records and adjudication documents.  VBMS contains no documents.  


FINDINGS OF FACT

1.  Neither a personality disorder nor alcohol dependence is a disability for which service connection may be awarded under applicable VA laws and regulations.

2.  The Veteran has not been diagnosed with an acquired psychiatric disorder during the pendency of the appeal.


CONCLUSIONS OF LAW

1.  Service connection for a personality disorder is precluded by law.  38 U.S.C.A. §§ 501, 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303(c), 4.9 (2013).

2.  For claims filed after October 31, 1990, service connection for primary alcohol dependence is precluded by law.  38 U.S.C.A. §§ 105, 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. § 3.301 (2013).

3.  The criteria for establishing service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Furthermore, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In compliance with VA's duty to notify, the Veteran was notified in a September 2011 letter of the evidence necessary to substantiate a claim for service connection for personality disorder.  This letter also explained how a disability rating is determined for a service-connected disorder and basis for determining an effective date upon the grant of any benefit sought.

In addition, VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims.  38 U.S.C.A. § 5103A; 38 C.F.R § 3.159.  The Veteran's claims file contains his service treatment records and VA examination report.  The Veteran has not identified any additional evidence that must be obtained in order to fairly decide the particular claims on appeal.  He has been given ample opportunity to present evidence and argument in support of his claims.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issue of personality disorder have been obtained and the case is ready for appellate review.

The Veteran was afforded VA examinations in November 2010 and February 2012 in order to adjudicate his claims for service connection for acquired psychiatric disorder to include personality disorder and alcohol dependence.  In this regard, the Board notes that the VA examiners offered etiological opinions as to the claimed disorders and based their conclusions on a review of the record, to include interviews with the Veteran and full examinations.  Moreover, such opinions offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the opinions proffered by the VA examiners are sufficient to assist VA in deciding the claims for service connection for acquired psychiatric disorder to include personality disorder and alcohol dependence.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Service Connection

The RO denied the Veteran's service connection claim for his diagnosed personality disorder because a personality disorder is not a compensable disability under the statutes and regulations governing VA disability claims.  The Veteran's sole appeal is for service connection for his diagnosed personality disorder.  He argues for VA disability compensation based on the fact that he was administratively dismissed from the Navy as a result of his diagnosis for personality disorder.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted, or for aggravation of a preexisting injury suffered or disease contracted, in the line of duty in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  However, for personality disorders which are characterized by developmental defects or pathological trends in the personality structure manifested by a lifelong pattern of action or behavior, chronic psychoneurosis of long duration or other psychiatric symptomatology shown to have existed prior to service with the same manifestations during service, which were the basis of the service diagnosis, will be accepted as showing preservice origin.  38 C.F.R. § 3.303(c).  Furthermore, personality disorder is specifically precluded from being classified as a disease or injury within the meaning of applicable legislation for disability compensation purposes.  Id.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran's service treatment records show that, in September 2000, he was initially assessed as having an adjustment disorder after making threats to harm others on board his ship.  He was recommended for admission for in-patient monitoring and treatment.  In September 2000, he was voluntarily hospitalized and was treated over the course of four days at a naval hospital.  During his in-service hospital treatment, the Veteran described a history of adolescent physical fighting and recalled one particular fight where he inflicted significant harm on an opponent by using brass knuckles while his opponent was not similarly armed.  The Veteran also identified a history of daily heavy alcohol drinking prior to enlistment and nearly daily alcohol dependence while in the military.  The Veteran was diagnosed with personality disorder and alcohol dependence.  The treating psychiatrist stated the Veteran was "not mentally ill" but that he had "a longstanding disorder of character and behavior and adaptability that is of such severity as to precludes [sic] adequate military service."

The claims file contains no post-service treatment records.  The Veteran has not disclosed the existence of or identified any post-service treatment records related to his personality disorder or any acquired psychiatric disorder.

The November 2011 VA psychiatry examination report reflects the Veteran's statements that he frequently gets upset with people leading him to be verbally aggressive with others.  He disclosed that he hits walls and throws things but does not hit people.  He revealed that he continued to drink alcohol when he gets upset.  The examining psychiatrist noted the Veteran was on leave from his present employment due to his anger and irritability problems.  Following the examination, the VA psychiatrist diagnosed the Veteran with an Axis I personality disorder and alcohol dependence under the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  The psychiatrist's opinion was that it is at least as likely as not that the personality disorder occurred while in service because the symptoms started well before military service.  No other diagnosis was issued.

First, the Board notes that the Veteran's personality disorder was diagnosed in September 2000 while the Veteran was in service.  His in-service diagnosis of personality disorder was based on the Veteran's threats of bodily harm to his shipmates which correspond to his violent outbursts and alcohol dependence manifested since his adolescence.  Subsequently, the VA's psychiatric examination confirmed the Veteran's diagnosis of personality disorder based on the Veteran's reporting of aggression and irritability toward people and his violent behavior with inanimate objects.

The Veteran does not dispute his medical diagnosis of a personality disorder.  He has not provided any evidence that he suffers from any other mental condition.  Additionally, he has not identified any other treatment records showing a diagnosis of an acquired psychiatric disorder.  The Board finds the Veteran's personality disorder is not a compensable disability for VA purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.

The only possible exception to this provision is if there is additional disability due to aggravation of a personality disorder during service by superimposed disease or injury. VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514- 515 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90 (July 18, 1990); and VAOPGCPREC 11- 1999 (Sept. 2, 1999).  As there is no evidence that the Veteran suffers from an acquired psychiatric disorder that is superimposed on his personality disorder, service connection is not warranted on this basis.

Second, the Board notes that service connection for a primary disability caused by alcohol dependence is prohibited for all service connection claims filed after October 31, 1990, as in this case.  38 U.S.C.A. §§ 105, 1110, 1131; 38 C.F.R. 
§§ 3.1, 3.301(d); see also Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) (noting that 38 U.S.C.A. § 1110 precludes compensation for primary alcohol abuse disabilities and for secondary disabilities that result from primary alcohol abuse).  The Veteran stated to the naval hospital psychiatrist that he heavily drank alcohol prior to enlistment.  To the extent that the Veteran's claim for service connection for alcohol dependence was aggravated by some injury or disease he suffered during service and/or alcohol dependence is a superimposing disease or injury which aggravated his personality disorder, it must be denied as a matter of law.  Sabonis, 6 Vet. App. at 429-30.

When considering evidence supporting a claim for service connection, the Board considers, on a case-by-case basis, the competence and sufficiency of the supporting lay evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Competent lay evidence means any evidence not requiring the proponent to have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

The Veteran is not shown to be other than a lay person without appropriate medical training and expertise to competently self-diagnose psychiatric disorders.  As such, to the extent the Veteran contends his personality disorder is compensable for VA purposes and/or his symptoms should be diagnosed as a different disability that is compensable for VA purposes, the Veteran's lay testimony is not competent and is given no probative weight.

The Board emphasizes that the Veteran's personality disorder, as noted in service and on VA examination, is considered by VA to be a constitutional or developmental abnormality, and as such is not a disease or injury within the meaning of Veteran's benefits law.  38 C.F.R. §§ 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding "that 38 C.F.R. § 3.303(c), as it pertains to personality disorder, is a valid exercise of the authority granted to the Secretary . . . in 38 U.S.C. § 501").  To the extent the Veteran seeks entitlement to service connection for a personality disorder, this component of the claim must be denied because of the absence of legal merit or legal entitlement under the law.  Sabonis, 6 Vet. App. at 429-30.

For the reasons and bases discussed above, the Board finds that a diagnosis of an acquired psychiatric disorder is not demonstrated by the record evidence.  In the absence of a presently existing disability, the Veteran's claim for service connection for an acquired psychiatric disorder must be denied.  See Degmetich v. Brown, 104 F.3d 1328, 1330-31 (Fed. Cir. 1997).  In reaching this determination, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for acquired psychiatric disorder, to include personality disorder, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


